MEMORANDUM *
Appellants, the Directors Guild of America, Inc. (DGA) and DGA’s Pension and Health Plans (the Plans), appeal the district court’s award of $109,000.00. They claim that Appellees/Defendants owe them more than the district court awarded.
We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district *821court’s award of damages for abuse of discretion1 and its findings of fact for clear error.2 We reverse and direct the district court to enter judgment for DGA in the amount of $106,955.56 and for the Plans in the amoúnt of $58,691.01,3 a total of $165,646.57.
We conclude that the amount of damages to which DGA and the Plans each are entitled consists of the amount awarded in the judgment against the Newz Productions, Inc. (the Newz), plus interest and legal fees accrued since the time^ of that judgment. The Plans are also entitled to liquidated damages equal to the amount owed in interest. Thus, for DGA, the amount owed equals $91,978.13 (the amount awarded in the judgment against the Newz) plus $7,260.88 in interest and $7,716.55 in attorney’s fees and costs, for a total of $106,955.56. And for the Plans, the amount owed equals $48,813.05 (the amount awarded in the judgment against the Newz) plus $1,329.98 in interest, $1,329.98 in liquidated damages, and $7,218.00 in attorneys fees and costs, for a total of $58,691.01. We note that Appellants ask for fewer attorneys fees than that to which they appear entitled in both instances. Our award is consistent with their request.
Accordingly, we reverse and remand to the district court with instructions to enter judgment in accord with this order. REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. McLean v. Runyon, 222 F.3d 1150, 1155 (9th Cir.2000).


. Simeonoff v. Hiner, 249 F.3d 883, 893 (9th Cir.2001).


. Pursuant to our calculations, the sum is slightly greater than that stated in Appellants' brief.